Citation Nr: 0208412	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-04 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to an effective date earlier than July 29, 1992, 
for the assignment of the 100 percent rating for the 
veteran's service-connected psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the RO that 
determined that new and material evidence had not been 
submitted to reopen the claim for an earlier effective date 
for the assignment of a 100 percent rating for the service-
connected psychiatric disorder.  

The Board remanded the matter to the RO in May 2001 for 
additional development of the record.  

As noted, the RO had previously framed the issue as that of 
whether new and material evidence had been submitted to 
reopen the claim for an earlier effective date; however, the 
Board has recharacterized the issue as stated on the first 
page of this document.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  In a September 1993 rating decision, the RO assigned a 
100 percent rating for the veteran's service-connected 
psychiatric disability, effective on July 29, 1992.  

3.  The veteran was notified of this rating action and 
apprised of his appellate rights in a letter dated on October 
8, 1993.  

4.  The veteran is shown to have first indicated his 
disagreement with the assigned effective date of July 29, 
1992, no earlier than January 1995.  



CONCLUSION OF LAW

The unappealed September 1993 rating decision assigning an 
effective date of July 29, 1992, for the award of a 100 
percent rating for the service-connected psychiatric 
disability is final.  38 U.S.C.A. §§ 1155, 7104 (West 1991); 
38 C.F.R. § 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, in a decision promulgated in July 1984, the 
Board denied the veteran's original claim of service 
connection for a nervous condition.  

In a September 1989 decision, the RO granted service 
connection for a psychiatric disability identified as 
atypical depression, generalized anxiety disorder.  The 
veteran was assigned a 30 percent disabling rating, effective 
on August 13, 1984.  The veteran was notified of that 
decision in a letter that same month.  

The Board, in pertinent part, denied the veteran's claim for 
an effective date issue earlier than August 13, 1984, for the 
evaluation and award of disability compensation benefits for 
the veteran's service-connected psychiatric disability in a 
decision promulgated on June 22, 1992.  

The veteran filed a notice of appeal to the United States 
Court of Appeals for Veterans Claims (at that time the United 
States Court of Veterans Appeals) (Court) with the June 1992 
decision.  The parties filed a Joint Motion for Remand, and 
the Court granted the Motion in March 1994 and vacated the 
June 1992 decision of the Board.  A copy of the Joint Motion 
and the Court's Order are of record.  

While the case was pending before the Court, the RO assigned 
an increased rating of 100 percent for the veteran's service-
connected psychiatric disability, effective on July 29, 1992, 
in a September 1993 rating decision.  The veteran was 
notified of that decision and his right to appeal in a letter 
dated on October 8, 1993.  

The evidence indicates that the earliest date the veteran 
expressed disagreement with the September 1993 decision was 
shown in a January 1995 Report of Contact and in statements 
dated January and February 1995.  

In a decision promulgated on November 8, 1995, the Board, in 
pertinent part, denied his claim for an effective date 
earlier than August 13, 1984, for the evaluation and award of 
disability compensation benefits for the veteran's 
psychiatric disability.  

Then, in August 1998, the veteran applied to "reopen" his 
claim for an earlier effective date for the assignment of the 
100 percent rating for his service-connected psychiatric 
disability.  Specifically, in subsequent statements, the 
veteran also claimed that he should be given a 100 percent 
rating dated back to September 1975, the date of his military 
separation, or at least August 13, 1984, the date the RO 
granted the veteran service connection.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the change in the law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, the Board notes that by virtue of the October 
2001 Supplemental Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and has been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

Furthermore, the veteran was notified of the pertinent 
regulations regarding finality and clear and unmistakable 
error (CUE) in the remand in May 2001 and was invited to 
submit further evidence and argument to support his claim for 
an earlier effective date.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Pursuant to applicable law and regulation, the Board notes 
that an appeal consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  In 
order to be timely, a notice of disagreement must be filed 
within one year from the date that the agency of original 
jurisdiction mailed the notice of determination.  See 
38 C.F.R. § 302.  

In order for a Substantive Appeal to be considered timely, it 
must be filed within 60 days from the date that the RO mails 
the statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  
Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described hereinabove.  If a timely substantive 
appeal or request for extension is not filed, the denial is 
final and is not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In the present case, as to the September 1993 decision, the 
Board notes that the veteran is not shown to have expressed 
disagreement with that rating action until January 1995, more 
than one year following the date that he was notified of that 
decision.  Therefore, since he did not enter a timely appeal, 
the September 1993 decision is final.  

Consequently, the September 1993 decision assigning an 
effective date of July 29, 1992, for the 100 percent rating 
for the service-connected psychiatric disability is not 
subject to revision on the same factual basis, absent a 
showing CUE.  

However, the evidence in this regard does not indicate, nor 
does the veteran contend, certainly with the specificity 
required by law, that the September 1993 rating decision 
constituted or involved CUE.  

As noted hereinabove, the RO did provide the veteran with the 
pertinent regulations regarding finality and CUE and invited 
him to submit further information and argument to support his 
claim.  

In response, the veteran submitted service medical records, 
dated October through December 1974 that show that he had 
been treated for symptoms of depression, anxiety and 
insomnia.  

Under § 3.105(a), CUE that requires revision of a prior final 
rating action exists only where it appears "undebatably" 
that "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell v. Principi, 3 Vet. App. 
at 314.  

Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  

The Board finds that this evidence to be cumulative in 
nature.  Therefore, the submission of this evidence cannot 
rise to level of CUE because the veteran essentially is 
requesting the Board to review and reweigh this duplicative 
evidence.  

Furthermore, the Board notes that the veteran's claim for an 
effective date, prior to August 13. 1984, for the grant of 
service connection for the veteran's psychiatric disability, 
was denied by the Board in November 1995.  He did not appeal 
from that decision.  

While the Board is sympathetic to the veteran's assertions, 
the governing law and regulations are very specific, and the 
Board is bound by them.  The September 1993 decision became 
final, as the veteran did not exercise his right to appeal 
within the prescribed period of time.  

Furthermore, the veteran has failed to provide assertions of 
CUE with respect to the September 1993 decision.  Therefore, 
as a matter of law, the Board has been provided with no basis 
to revisit that decision.  See 38 U.S.C.A. § 7104(c).  See 
also, Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that 
in a case where the law is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.) 

Accordingly, the Board must conclude that there is presently 
no legal basis for assigning an effective date for the 
veteran's psychiatric disability prior to July 29, 1992, for 
the 100 percent rating.  Thus, the claim for an earlier 
effective date must be denied by operation of law.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q),(r).  



ORDER

The claim for an effective date, prior to July 29, 1992, for 
the assignment of the 100 percent rating for the veteran's 
service-connected psychiatric disability is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

